DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2020, 03/23/2020, 03/23/2020, 06/08/2020, 06/08/2020, 02/19/2021, and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 3, 8, 9, and 12 are objected to because of the following informalities:  
Claim 3 recites both a slope evaluator and frequency evaluator with previous antecedent basis, however, the claim is dependent upon Claim 1, which does not recite a frequency evaluator. Based on the claim recitation of “a plurality spectrums of the audio signal, wherein the slope evaluator is configured for evaluating the slope of each of the spectrums, 35wherein the frequency evaluator is configured for evaluating each of the spectrums”, it is suggested Claim 3 be amended to depend upon Claim 2, to resolve the antecedent basis issue.
Claim 8 recites “a first energy level of a first frequency band of the spectrum and a second energy level of a second energy band of the spectrum, wherein the first energy band comprises a first frequency range”. The “second energy level of a second energy band” does not provide sufficient antecedent basis for the “second frequency band”, as well as there being a lack of antecedent basis for “the first energy band”. It is, therefore, suggested that the intended language is “a first energy level of a first frequency band of the spectrum and a second energy level of a second --frequency-- band of the spectrum, wherein the first --frequency-- band comprises a first frequency range”, which is the interpretation used in the interest of compact prosecution.
Claim 9 recites “the frequency evaluator”, which is lacking in antecedent basis in Claim 1, upon which Claim 9 is dependent.
Claim 12 recites “the determination rule”, which is lacking in antecedent basis in Claims 11 and 1, which are the chain of dependency for Claim 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a slope evaluator configured for” in claims 1, 3, 5, 6, 7, 8, and 11, “a frequency evaluator configured for” in claims 2, 3, 9, 10, and 11, “a determiner configured for” in claim 4, “a filter configured for” in claim 10, “a resampling 
Regarding the terms “slope evaluator, “frequency evaluator, “determiner”, “filter”, “resampling evaluator”, and “signal enhancer”, the terms are generic placeholders. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the terms. Further the terms are modified by the functional language “configured for…”, but are not modified by a sufficient structure for performing the claimed function. Specifically, “slope evaluator, “frequency evaluator, “determiner”, “filter”, “resampling evaluator”, and “signal enhancer” are mere functional descriptions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “slope evaluator, “frequency evaluator, “determiner”, “filter”, “resampling evaluator”, and “signal enhancer” are embodied as a computer system, as per the specifications page 71, lines 7-32. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more. 
Regarding claims 1, 16, and 17, the limitation(s) of “evaluating a slope”, “providing information”, and “executing a median filtering”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of observing the characteristics of the graph of a spectrum to identify a slope feature, where the spectrum can be broken up into sections of audio, recognizing whether or not the slope feature in each section of audio is indicative of a predetermined feature and writing down the answer, and using a median value to determine if the result for all of the sections indicates the characteristic applies to the whole signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the recitation of “an apparatus”, “slope evaluator”, and “processor” of claim 1, and “digital storage medium” and “computer” of claim 17 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to evaluate, provide, and execute amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	With respect to claim 2, the claim recites “evaluating a cut-off frequency” and “providing the information”, which reads on a human observing a cut-off frequency in the spectrum graph and writing down the observation. No additional limitations are present.

With respect to claim 3, the claim recites “determining the predetermined characteristic”, “evaluating the slope of each of the spectrums”, “evaluating each of the spectrums, and “providing the information”, which reads on a human identifying the characteristic based on an observation of slope and frequency cut-offs in the spectrum graphs and writing down the observation. No additional limitations are present.

With respect to claim 4, the claim recites “determining an energy”, “provide a signal”, and “provide the information”, which reads on a human identifying an energy of 

With respect to claim 5, the claim recites “evaluating an attenuation”, “providing the slope evaluation result”, and “providing the information”, which reads on a human observing characteristics of attenuation in a spectrum, writing down the results of the observation, then further writing whether or not the results are indicative of a particular characteristic. No additional limitations are present.

With respect to claim 6, the claim recites “evaluating a steepness”, “providing the slope evaluation result”, and “providing the information”, which reads on a human observing characteristics of slope steepness in a spectrum, writing down the results of the observation, then further writing whether or not the results are indicative of a particular characteristic. No additional limitations are present.

With respect to claim 7, the claim recites “determining a spectral difference function” and “determine the measure”, which reads on a human calculating a difference in spectrum based on windows of data and further calculating the attenuation of the spectrum based on the result. No additional limitations are present.

With respect to claim 8, the claim recites “evaluating an attenuation”, “providing the slope evaluation result”, and “providing the information”, which reads on a human 

With respect to claim 9, the claim recites “determining a measure for energy” and “determining the cut-off frequency”, which reads on a human observing a spectrum and noting the energy and cut-off frequency present. No additional limitations are present.

With respect to claim 10, the claim recites “evaluating a cut-off frequency”, “receiving a frequency evaluation result”, “providing a filtered frequency evaluation result”, and “providing the information”, which reads on a human observing sections of a spectrum to identify any cut-off frequencies, writing down any observed cut-off frequencies, compiling the results of the observation of all the sections, and writing down whether or not the compiled results are indicative of a particular characteristic . No additional limitations are present.

With respect to claim 11, the claim recites “evaluating the audio signal” and “adapt frequency ranges”, which reads on a human observing the features of an audio signal to determine if a particular characteristic exists, and where the observation is done for particular sets of frequency ranges. The claim further recites a “resampling evaluator”, which reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 12, the claim recites “acquiring a negative evaluation result”, which reads on a human identifying relationships that identify a feature that may be a characteristic as not satisfying all the requirements. No additional limitations are present.

With respect to claim 13, the claim recites “acquiring a positive evaluation result”, which reads on a human identifying relationships that confirm a feature that may be a characteristic as satisfying the requirements to be a characteristic. No additional limitations are present.

With respect to claim 14, the claim recites “reducing artifacts”, which reads on a human writing down adjustments to the spectrum that would reduce or eliminate any observed discrepancies. The claim further recites a “signal enhancer”, which reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 15, the claim recites “filling a spectral gap”, which reads on a human identifying and writing down missing spectral signals observed in the spectrum. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heber et al. (US PG Pub no. 2016/0329061), hereinafter Heber, in view of Resch et al. (AU App No. 2016204672), hereinafter Resch.

Regarding claims 1, 16, and 17, Heber teaches
(claim 1) An apparatus for determining a predetermined characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation processing (a system, i.e. apparatus, that can analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024]), the apparatus 5comprising:
(claim 16) A method for determining a predetermined characteristic indicating that an audio 25signal was subjected to an artificial bandwidth limitation processing (a system that performs a method, i.e. method [0102], to analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024], the method comprising:
(claim 17) A non-transitory digital storage medium having stored thereon a computer program for performing a method for determining a predetermined characteristic indicating that 10an audio signal was subjected to an artificial bandwidth limitation processing (the computer system includes memory, i.e. digital storage medium, that stores instructions executable by a processor, i.e. having stored thereon a computer program [0105], where the system performs a method, i.e. performing a method [0102], to analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024]), the method comprising:

a slope evaluator configured for evaluating a slope of a spectrum of the audio signal to acquire a slope evaluation result (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. evaluating a slope of a spectrum of the audio signal, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result, [0026:1-6],[0068:1-10]); and
 10a processor for providing an information indicating that the audio signal comprises the predetermined characteristic dependent on an evaluation of the slope evaluation result (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality , 
wherein the processor is configured for providing the information indicating that the 15audio signal comprises the predetermined characteristic (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality analyzer derives an estimate of signal quality based on received treatment requirement indicators, i.e. providing an information indicating that the audio signal comprises the predetermined characteristic [0075]) by providing a respective information indicating a result for the frame for a plurality of frames of the audio signal for each of the plurality of frames, wherein the processor is configured for acquiring a plurality of results based on the plurality of frames and to combine the plurality of results so as to acquire a combined result being valid for the plurality of frames (the processor may operate and control at least a portion of the system, including ‘modules’ [0105], where the sampler module may receive the input signal in real time and divide the input signal into sequential time-domain samples, which are further processed to produce a block of enhanced time-domain samples using windowing, i.e. plurality of frames [0030:1-19], and the signal treatment module includes the bandwidth extension module, where the module operates on individual sample components to provide a treatment requirement indicator, ; and
 (claim 17) when said computer program is run by a computer (the computer system, i.e. a computer, includes memory that stores instructions executable by a processor, i.e. a computer program is run by [0105]).
While Heber provides deriving an estimate of overall quality of the input signal by combining results, Heber does not specifically teach executing a median filtering, and thus does not teach
wherein the processor is configured for executing a median filtering using the plurality of results for acquiring the combined result
Resch, however, teaches wherein the processor is configured for executing a median filtering using the plurality of results for acquiring the combined result (the system is executed by a processor (p.23, l.7-11), where the parameters of a number of frames, i.e. plurality of results, are used to obtain a decision, i.e. acquiring the combined result, by computing a median of the parameters of the frames, i.e. executing a median filtering (p.6. l.5-8)).
Heber and Resch are analogous art because they are from a similar field of endeavor in audio encoding and decoding methods. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the deriving an estimate of overall quality of the input signal by combining 

	Regarding claim 2, Heber in view of Resch teaches claim 1, and Heber further teaches 
a frequency evaluator configured for 25evaluating a cut-off frequency of the spectrum of the audio signal to acquire a frequency evaluation result (the bandwidth extension module, i.e. frequency evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. evaluating a cut-off frequency of the spectrum of the audio signal, that is identified as a cut-off frequency or brickwall frequency, i.e. frequency evaluation result, [0026:1-6],[0068:1-10]);
wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic dependent on the evaluation 30of the slope evaluation result and an evaluation of the frequency evaluation result (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality analyzer derives an estimate of signal quality based on received treatment requirement indicators, i.e. providing an information indicating that the audio signal comprises the predetermined characteristic [0075], and where a treatment requirement indicator is the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. .  

Regarding claim 3, Heber in view of Resch teaches claim 1, and Heber further teaches
determining the predetermined characteristic for a plurality spectrums of the audio signal, wherein the slope evaluator is configured for evaluating the slope of each of the spectrums, 35wherein the frequency evaluator is configured for evaluating each of the spectrums, and wherein the processor is configured for providing the information indicating that P895 1 USOOSUBSTITUTE SPECIFICATION74 the audio signal comprises the predetermined characteristic for each of the spectrums (the system can operate in the frequency or time domain, where the input signal is divided into sequential samples, which are then converted into sequential bins in the frequency domain, i.e. plurality of spectrums of the audio signal [0030:1-20], and where the bandwidth extension module, i.e. the slope evaluator…the frequency evaluator, operates on individual sample components to provide a treatment requirement indicator, i.e. determining the predetermined characteristic for a plurality of spectrums of the audio signal, which includes the recognition of a brickwall slope, i.e. evaluating the slope, as defined by a sharp cutoff identified as a cut-off frequency, i.e. evaluating each of the spectrums, [0026:1-6], [0034], [0068:1-10], and provides the signal quality analyzer with  one or more treatment requirement indicators to determine an overall quality of the input signal, i.e. providing the information indicating that the audio signal comprises the predetermined characteristic for each spectrum [0075]).  

a determiner configured for determining an energy of a frequency band of the spectrum and to provide a signal comprising information indicating the energy of the frequency band to the processor, wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined 10characteristic based on a previous spectrum if the energy of the spectrum is below an energy threshold level (the signal quality analyzer, i.e. determiner, scans frequency bins to determine the energy of the bin, i.e. determining an energy of a frequency band of the spectrum [0085], where the energy information is further used by the system operated by the processor, i.e. provide a signal comprising information indicating the energy of the frequency band to the processor [0105], to determine if the energy is indicative of a brickwall, i.e. providing the information indicating that the audio signal comprises the predetermined characteristic, where the brickwall candidate bin, i.e. previous spectrum, has at least 2.5x the energy of the next bin, i.e. energy of the spectrum is below an energy threshold [0090]).  

Regarding claim 5, Heber in view of Resch teaches claim 1, and Heber further teaches
the slope evaluator is configured for evaluating an attenuation within the spectrum and for providing the slope evaluation result so as to 15indicate a measure for the attenuation, wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic if the measure for the attenuation is at least a steepness threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result, [0026:1-6],[0068:1-10], and the module may further provide an estimate of the ratio of the missing energy of the signal above the cut-off frequency that was discarded versus the energy of the signal that was retained, i.e. evaluating an attenuation within the spectrum…so as to indicate a measure for the attenuation, where a larger ratio value suggests a more significant portion of the original audio signal is missing so that the input signal is a poorer quality, i.e. measure for the attenuation is at least a steepness threshold value [0068:10-29]).  

Regarding claim 6, Heber in view of Resch teaches claim 1, and Heber further teaches
the slope evaluator is configured for evaluating a steepness of the spectrum and for providing the slope evaluation result so as to indicate a measure for the steepness, wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic if the measure for the steepness is at least a steepness threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result, [0026:1-6],[0068:1-10], where the height and steepness of the candidate brickwall, i.e. evaluating a .  

Regarding claim 7, Heber in view of Resch teaches claim 5, and Heber further teaches
the slope evaluator is configured for determining a spectral difference function of the spectrum using a window function, the window function combining a plurality of frequency values of the spectrum, and to determine the measure for the attenuation using results of the window function (the system includes a sampler module that collects sequential time-domain samples and applies a windowing function, where the windowed samples are converted into sequential bins in the frequency domain, i.e. using a window function, the window function combining a plurality of frequency values of the spectrum [0030:1-14], where the modules operate on the individual sample components, i.e. using a window function…using results of the window function [0034], and the bandwidth extension module, i.e. slope evaluator, may provide an estimate of the ratio, i.e. spectral difference function, of the missing energy of the signal above the cut-off frequency that was discarded versus the energy of the signal that was retained, i.e. determine the measure for the attenuation, where a larger ratio value suggests a more significant portion of the original audio signal is missing so that the input signal is a poorer quality [0068:10-29], and the difference in signal energy between frequency bins is used to determine the cut-off frequency [0085]).  


the slope evaluator is configured for evaluating an attenuation between a first energy level of a first frequency band of the spectrum and a second energy level of a second --frequency-- band of the spectrum, wherein the first --frequency-- band comprises a first frequency range being lower when compared to a 35second frequency range of the second frequency band, and for providing the slope evaluation result so as to indicate a measure for the attenuation, wherein the P8951 USOOSUBSTITUTE SPECIFICA TION75 processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic if the measure for the attenuation is at least an attenuation threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result…indicating that the audio signal comprises the predetermined characteristic, [0026:1-6],[0068:1-10], and the module may further provide an estimate of the ratio, i.e. evaluating an attenuation…so as to indicate a measure of the attenuation, of the missing energy of the signal above the cut-off frequency that was discarded, i.e. second energy level of a second energy band of the spectrum, versus the energy of the signal that was retained below the cut-off frequency, i.e. first energy level of a first frequency band of the spectrum, wherein the first energy band comprises a first frequency range being lower when compared to a second frequency range, where a larger ratio value suggests a more significant portion of the .  

Regarding claim 9, Heber in view of Resch teaches claim 1, and Heber further teaches
the frequency evaluator is configured for determining a measure for energy in a frequency band of the audio signal and for determining the cut-off frequency based on the energy in a decreasing frequency range based on an increase of energy in the frequency range (the bandwidth extension module, i.e. frequency evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. determining the cut-off frequency, that is identified as a cut-off frequency or brickwall frequency, which is recognized by the energy of the signal being either present or missing, i.e. measure for energy in a frequency band of the audio signal, and where above the cut-off frequency there is substantially no information, and below the cut-off frequency has information, i.e. based on the energy in a decreasing frequency range [0026:1-6],[0068:1-10], and where the brickwall candidate bin has at least 2.5x the energy of the next bin, i.e. increase energy in the frequency range [0090]).  

Regarding claim 10, Heber in view of Resch teaches claim 1, and Heber further teaches
a frequency evaluator configured for evaluating a cut-off frequency of the spectrum of the audio signal to acquire a frequency evaluation result (the bandwidth extension module, i.e. frequency evaluator, may identify a steep cutoff ; and
 further comprising a filter configured for receiving the frequency evaluation result and 15for providing a filtered frequency evaluation result, wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic based on a plurality of slope evaluation results and the filtered frequency evaluation result associated with a plurality of spectrums of the audio signal (the system includes a sampler module that collects sequential time-domain samples and applies a windowing function, where the windowed samples are converted into sequential bins in the frequency domain [0030:1-14], where the modules operate on the individual sample components, i.e. configured for receiving the frequency evaluation result and associated with a plurality of spectrums of the audio signal [0034], and where the signal quality analyzer derives an estimate of overall signal quality based on received treatment requirement indicators, i.e. filtered frequency evaluation result…providing an information indicating that the audio signal comprises the predetermined characteristic...filtered frequency evaluation result associated with a plurality of spectrums [0075], and where a treatment requirement indicator is the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. predetermined characteristic dependent on an evaluation of the slope evaluation result and an evaluation of the frequency evaluation result [0026:1-6], [0068:1-10]).  

a resampling evaluator configured for evaluating the audio signal for a predetermined characteristic related to an upsampling using a sampling frequency, wherein the apparatus is configured to adapt frequency ranges of a slope evaluator and/or of the frequency evaluator based on the 25sampling frequency (the system, i.e. resampling evaluator, may recognize side chain data, which can be included as part of the input signal, i.e. evaluating the audio signal, where the side-chain data can include sampling rate, and the sampling rate can be included in the input signal [0031], or the sampling rate can be part of the division of an input signal into frequency bins [0030:1-20], i.e. related to an upsampling using a sampling frequency, and where the modules operate sequentially on individual sample components where the individual components may relate to different characteristics of the audio signal, and the samples may be in the frequency domain, i.e. configured to adapt frequency ranges [0030:1-20], [0034], the modules identifying the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. frequency ranges of a slope evaluator [0026:1-6], [0068:1-10]).  

Regarding claim 12, Heber in view of Resch teaches claim 11, and Heber further teaches
the resampling evaluator is configured for acquiring a negative evaluation result when the determination rule applies X(k) > threshold and X(k) < X(k+1) - 35 P895 1 USOOSUBSTITUTE SPECIFICATION76wherein X(k) is a value X of the spectrum at frequency index k and offset parameter is a noise suppressing value (the system, i.e. resampling evaluator, samples a wide collection of bins from the FFT input of the input signal, i.e. a value X of the spectrum at frequency index k, [0082], where the instantaneous energy of the input signal is monitored to determine if the energy exceeds a pre-determined threshold to confirm that there is a frame of valid audio, i.e. X(k) > threshold [0089], where a candidate brickwall bin must further have at least 2.5x as much energy as the next bin to be confirmed as a brickwall [0090], but if the noise floor rises within 2 consecutive bins, i.e. X(k) and X(k+1), where determining if the noise floor holds information is used to identify a true compression-induced brickwall, i.e. offset parameter is a noise suppression value, the brickwall candidate fails, i.e. X(k) < X(k+1) - offsetparameters [0086]).  

Regarding claim 13, Heber in view of Resch  teaches claim 11, and Heber further teaches
the resampling evaluator is configured for 5acquiring a positive evaluation result indicating that the audio signal was subjected to an upsampling limiting the bandwidth at frequency index k when the determination rule applies S(k) > threshold 10 wherein S(k) is a spectral difference function relating to the spectrum at the frequency index k (the system, i.e. resampling evaluator, samples a wide collection of bins from the FFT input of the input signal, i.e. a value X of the spectrum at frequency index k [0082], where the difference in signal energy between frequency bins is used to determine the cut-off frequency [0085], and the bandwidth extension module, .  

Regarding claim 14, Heber in view of Resch teaches claim 1, and Heber further teaches
a signal enhancer configured for 15reducing artifacts caused by the artificial bandwidth limitation processing of the audio signal dependent on the information indicating that the audio signal comprises the predetermined characteristic or dependent on an information indicating that the audio signal comprises a characteristic related to spectral enhancement processing (a signal enhancer module applies signal treatments to the input signal based on the quality of the input signal as indicated by the signal quality indicators, i.e. configured for reducing artifacts caused by the artificial bandwidth limitation processing of the audio signal, that include an identification of the track being compressed, i.e. information indicating that the audio signal comprises the predetermined characteristic or dependent on information .  

Regarding claim 15, Heber in view of Resch teaches claim 14, and Heber further teaches 
the signal enhancer is configured for filling a spectral gap using a weighted filling signal and/or for attenuating a spectral island using weighting factors (the signal enhancer system, i.e. signal enhancer, includes a signal treatment module that produces signal treatments, where the energy levels of each of the signal treatments may be individually adjusted by treatment gains, i.e. a weighted filling signal [0033], where the treatments can be derived for missing parts of the audio signal to supply replacements portions of different characteristics, i.e. filling a spectral gap [0039]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oh et al. (U.S. PG Pub No. 2007/0271480): Concealing errors in audio signals.
Daimou et al. (U.S. Patent No. 9390721): Preventing degradation in sound quality of a decoded signal.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659